Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 10/08/2021 has been entered. Claims 1 – 10 has overcome all outstanding 112(b) rejections and claims 8 and 10 has overcome all objections. Claim 11 has been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference to the claim 1 is Peng et al. (CN-103145396-A, cited in the previous office action) (herein referred to as “Peng”) teaching a quick repair material for a cement concrete pavement (see Peng at [0011]), comprising 33-50% sand (see Peng at [0017]), 20-30% magnesium oxide (see Peng at [0014]), 2-10% fly ash (see Peng at [0014]), 2-10% rubber powder (see Peng at [0014]), 0.5-1.5% polypropylene fiber (see Peng at [0014]).  However, Peng does not explicitly disclose the following: 5% to 12% of ammonium dihydrogen phosphate, 6% to 10% of silica fume, 0.35% to 0.6% of a polycarboxylate high efficiency water reducing agent, 1% to 5% of sodium silicate, 0.5% to 2% of a retarder, 30-60% rubber powder, and 8-10% water.  Other prior art references cited in the previous office action do not provide adequate teachings that would make the claimed limitations obvious over Peng’s cement composition and there is no apparent reason within the art that would lead the person of ordinary skill to modify the proportions of Peng to arrive at the composition as claimed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731